PER CURIAM.
Appellant seeks review of an administrative order regarding child support and argues that the agency should have afforded him a hearing before entering the order. Appellee agrees that appellant timely requested a hearing and moves to relinquish jurisdiction so that the order can be vacated and the hearing held. We instead elect to treat the motion as a concession of error and reverse and remand to thé agency with directions that the order be vacated and further proceedings conducted. See Martin County Liquors, Inc. v. Dep’t of Bus. Regulation, Div. of Alcoholic Beverages & Tobacco, 539 So.2d 8 (Fla. 1st DCA 1989); Cole v. Dep’t of Prof'l Regulation, 502 So.2d 481 (Fla. 1st DCA 1987).
Appellee’s motion to strike the initial brief is denied as moot.
REVERSED and REMANDED.
BARFIELD, WEBSTER and BENTON, JJ., concur.